—Appeal from a judgment of the Supreme Court (Viscardi, J.), entered February 28, 1994 in Essex County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review three determinations of respondents denying petitioner’s requests to participate in certain prison temporary release programs.
Petitioner commenced this proceeding challenging the denials of his applications to participate in certain temporary release programs. Petitioner’s failure, however, to exhaust his administrative remedies with respect to two of the determinations at issue requires us to affirm Supreme Court’s dismissal of that portion of the petition on that basis. With respect to the third determination, and if we were to address the merits of the first two determinations, we find that petitioner has failed to demonstrate that any of the disapprovals implicated a constitutional right and/or were irrational; as such, the entire petition was properly dismissed. We have reviewed and rejected petitioner’s remaining arguments as lacking in merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.